UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 15, 2012 SINOHUB, INC. (Exact name of registrant as specified in its charter) Delaware 000-52746 87-0438200 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6/F, Building 51, Road 5, Qiongyu Road, Technology Park Nanshan District Shenzhen, China (Address of Principal Executive Offices) (Zip Code) 86 755 26612106 Registrant's Telephone Number, Including Area Code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On May 15, 2012, SinoHub, Inc. issued a press release announcing its results of operations for the three months ended March 31, 2012.A copy of that press release is attached hereto as exhibit 99.1. Item 7.01Regulation FD Disclosure. See item 2.02. Item 9.01Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release of SinoHub, Inc. dated May 15, 2012 The information included in this Current Report on Form 8-K (including the exhibits hereto) is being furnished under Item 2.02, "Results of Operations and Financial Condition," Item 7.01, "Regulation FD Disclosure" and Item 9.01 “Financial Statements and Exhibits” of Form 8-K.As such, the information (including the exhibits) herein shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.This Current Report (including the exhibits hereto) will not be deemed an admission as to the materiality of any information required to be disclosed solely to satisfy the requirements of Regulation FD. 2 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. SINOHUB, INC. Date:May 15, 2012 By: /s/ Henry T. Cochran Henry T. Cochran Chief Executive Officer 3 EXHIBITINDEX ExhibitNo. Description Press Release of SinoHub, Inc. dated May 15, 2012 4
